PER CURIAM.
The City of Hackensack appeals a judgment entered by Judge Joseph C. Small, J.T.C., that plaintiff was entitled to an exemption for properties it owns pursuant to N.J.S.A. 54:4-3.6. The rationale for the exemption is set forth in Judge Small’s cogent and comprehensive written September 30, 1992 opinion. We agree with his conclusion that the exemption is warranted under the moral and mental improvement section of N.J.S.A. 54:4-3.6. It is, thus, not necessary for us to consider or express any view on the judge’s interpretation of the statute that in order to qualify for an exemption a moral and mental improvement organization or a charitable organization must use their property solely for the purpose for which they have been organized.
We affirm substantially for the reasons set forth in Judge Small’s written opinion of September 30, 1992.